i    v




                  OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                     AUSTI@




               Len Aleup                                        A
    Zxsoutlvti Secretary-Director
    State Commission ror the Blind
    Land Cifice Bullding
    Austin, Texas                                    /--A\
    Dear   Sir:




                                                             s irom'the   Fed-

                                                     9&k&estfng            the opln-
                                                     a antistion ;readrr'as




                                   Qm t&is~ department whether Seo-
                                   s~paeaad by the:Forty-second
                                   sq3slcu’l931,     ~W,O@ld,
                                                            pewit:.
                                      pt ~Sndb irdm +ho~S&gal
                                          0 ids the' .La&i+8ure     ,i

           federal .goye&ae'nt.'~and~,tag make,Trbports.:$~ ,~tbe ied-
           era1 go+e'rment.   We bel~ieve thtit.undir    tha $tio~l-
           siotis or-ssctiim  2 of the law creating ~ths Stata
           Cods~.l.on for the Blind, the sa.ia State Co~i~ss~on
    r    honorable    &On Alsup,     Page 2
        ir


                for the Blind Is given the authority     to aooept
             -:.3unds~from  th&federal   government even though the
                federal govertient   is not specifically   referred
                to In the law.
                  Y3i.&a there is a~possibility   that iraderal
               lsgislatlon   ,wlll   be .~+sed      the next few
                                                 writhing
              weehe.lxi which this agency~m&y be given      the au-
              thorltyto    administer, additional  work. for the
              blind raith .funds reoe%vLvd from the federal govern-
              ment, y would apprecia,te your prompt reply to
              thlrc matter.”
,
                 T&s Department. held In opinion Bo. O-2070 that
         “the estate Commission ror the, Ej.&$-has speoific         statutory
        authority to rdoeive girts, bequests,          or devioee from inal-:
        vldnale;   as&oa&atlona or co~poratbons,        and may spei3a thein
        .l?i ad&#lant$a: Mth- ~the qrovlglgns’~,~~~th!h   -k.alP.~,A.rtlole
        *07&i !?p&+%i~;~~at~a         -Qi.yfi :St&ntea.        ,‘i      in




        authority .to denier ist0.a   oontxaot entitled ‘~Wentral. Control
        Plan” aa ~D@%I&?&hy the Utited States Offios-Q Educatfon,
        Department of :the .InteriorL Aa the State. Coma&selon for the
        Blind has a&dfi-o    atatutory’au’thorlty~    to’raoaive   gifts,   bs-
        qaests ,oxi devises dDm individuals,     assooiations    ~01‘corpora-
        tbns,   and may expend them In aooordanoe with the provisions             .
        of the Aot and as the Commission may also bake euoh measures
        in oooperation with other authorities,        as ‘it may deem advis-
        abla for the prevention of bllndneae or conservation           of eye-
        sight, and in approplste     oasse, fsr the eduoation of children
          ..                                      ,.


                    <
               I.




                        anq'tha- vocatioraIlg@anoe   of adults having   seriously defect-
               :



                        iv& sight, it is our;opinlbn     that the above stated question
                        should be ansv&re% .in.~the affirmative   an&-la so answered.
                                 In.oonneotion with the foregoing we direct your at-
                        bent&p..to our opipion 310. @-ii!J$i~~
                                                             with.referen~e    to the pro-
                        oedure for the State %oml&sloh for:'the'.Bllna      to follow In
                        rdoeivlng mcinles donated;'          .;
                                                                   Youra very truly
                                                              ATTOREEPGb3EML OF T&AS         ,A.
                        APPROVED   NMR19., X943
                                                                          a/s
                                                                          Ard.311 Wi&llams
                                                                                 AssIstant




--.   .